UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-23036 BNY Mellon Absolute Insight Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 01/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Absolute Insight Multi-Strategy Fund January 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes19.1% Rate (%) Date Amount ($) a Value ($) Austria.2% Erste Group Bank, Sub. Notes 5.50 5/26/25 200,000 b Belgium.2% Solvay, Sr. Unscd. Bonds EUR 2.75 12/2/27 200,000 Colombia.9% Colombian Government, Sr. Unscd. Notes 5.00 6/15/45 200,000 164,500 Colombian Government, Notes, Ser. B COP 5.00 11/21/18 300,000,000 86,321 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 700,000,000 187,223 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 400,000,000 132,015 Colombian Government, Bonds, Ser. B COP 11.00 7/24/20 500,000,000 169,802 Ecopetrol, Sr. Unscd. Notes 5.88 5/28/45 200,000 139,440 Costa Rica.3% Costa Rican Government, Sr. Unscd. Notes 7.16 3/12/45 200,000 168,750 Costa Rican Government, Sr. Unscd. Notes 7.00 4/4/44 200,000 168,750 Croatia.4% Croatian Government, Sr. Unscd. Notes EUR 3.88 5/30/22 100,000 110,550 Croatian Government, Sr. Unscd. Notes 6.00 1/26/24 300,000 323,209 Czech Republic.1% CE Energy, Sr. Scd. Notes EUR 7.00 2/1/21 100,000 Dominican Republic.4% Dominican Republic Government, Unscd. Notes 6.88 1/29/26 450,000 El Salvador.3% El Salvadoran Government, Sr. Unscd. Notes 7.63 2/1/41 100,000 78,125 El Salvadoran Government, Sr. Unscd. Notes 7.65 6/15/35 300,000 237,750 France1.1% AXA, Jr. Sub. Notes EUR 3.88 5/20/49 210,000 b 219,837 BNP Paribas Cardif, Sub. Notes EUR 4.03 11/25/49 200,000 b 202,877 Credit Agricole Assurances, Sub. Bonds EUR 4.25 1/29/49 200,000 b 201,543 Credit Agricole, Sub. Notes 8.13 9/19/33 250,000 b 273,032 Electricite de France, Jr. Sub. Notes EUR 5.38 1/28/49 100,000 b 102,478 La Financiere Atalian, Gtd. Bonds EUR 7.25 1/15/20 100,000 114,374 Gabon.2% Gabonese Government, Sr. Unscd. Bonds 6.95 6/16/25 200,000 Germany.6% Bertelsmann SE & Co., Jr. Sub. Notes EUR 3.50 4/23/75 100,000 91,622 Commerzbank, Sub. Notes EUR 7.75 3/16/21 100,000 128,150 Deutsche Bank, Sub. Notes EUR 2.75 2/17/25 200,000 193,386 Progroup, Sr. Scd. Notes EUR 5.13 5/1/22 100,000 112,033 Unitymedia Hessen, Gtd. Notes EUR 3.75 1/15/27 100,000 96,061 Greece.1% Greek Government, Sr. Unscd. Bonds EUR 4.75 4/17/19 150,000 c Hungary.4% Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 92,000,000 Indonesia.9% Indonesian Government, Sr. Unscd. Notes 5.13 1/15/45 200,000 187,499 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 5,250,000,000 383,153 Indonesian Government, Sr. Unscd. Bonds, Ser. FR73 IDR 8.75 5/15/31 5,200,000,000 385,342 Ireland.5% Allied Irish Banks, Sub. Notes EUR 4.13 11/26/25 150,000 b 156,903 Lansdowne Mortgage Securities, Ser. 1, Cl. A2 EUR 0.26 6/15/45 392,875 b 343,110 Israel.5% Israeli Government, Bonds, Ser. 0122 ILS 5.50 1/31/22 270,000 85,006 Israeli Government, Bonds, Ser. 1026 ILS 6.25 10/30/26 1,280,000 459,608 Italy.9% Assicurazioni Generali, Sub. Notes EUR 5.50 10/27/47 170,000 b 190,606 Intesa Sanpaolo, Jr. Sub. Notes EUR 7.00 12/29/49 230,000 b 246,619 Italian Government, Bonds EUR 3.25 9/1/46 195,000 c 241,001 Unicredit, Sub. Notes EUR 5.75 10/28/25 120,000 b 136,500 Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 100,000 105,350 Ivory Coast.4% Ivory Coast Government, Sr. Unscd. Bonds 5.75 12/31/32 200,000 b 174,406 Ivory Coast Government, Sr. Unscd. Notes 6.38 3/3/28 300,000 265,569 Japan.1% Softbank Group, Gtd. Bonds EUR 5.25 7/30/27 100,000 Kenya.2% Kenyan Government, Sr. Unscd. Notes 6.88 6/24/24 200,000 Luxembourg.1% Play Topco, Sr. Unscd. Notes EUR 7.75 2/28/20 100,000 Malaysia.5% Malaysian Government, Sr. Unscd. Bonds, Ser. 0115 MYR 3.96 9/15/25 2,070,000 Mexico1.0% Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 4,740,000 273,810 Mexican Government, Bonds, Ser. M MXN 8.00 6/11/20 5,530,000 338,545 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 3,860,000 272,548 Petroleos Mexicanos, Gtd. Notes 6.50 6/2/41 150,000 128,550 Morocco.7% OCP Group, Sr. Unscd. Notes 4.50 10/22/25 200,000 180,912 OCP Group, Sr. Unscd. Notes 5.63 4/25/24 200,000 199,670 OCP Group, Sr. Unscd. Notes 6.88 4/25/44 300,000 282,516 Netherlands.6% Bite Finance International, Sr. Scd. Notes EUR 7.42 2/15/18 100,000 108,370 EDP Finance, Sr. Unscd. Notes 4.90 10/1/19 150,000 154,633 LeasePlan, Sr. Unscd. Notes EUR 1.38 9/24/18 110,000 120,971 SNS Bank, Sub. Notes EUR 3.75 11/5/25 180,000 b 190,745 Norway.1% Lock, Sr. Scd. Notes EUR 7.00 8/15/21 100,000 Poland.8% Polish Government, Bonds, Ser. 0726 PLN 2.50 7/25/26 700,000 161,802 Polish Government, Bonds, Ser. 0719 PLN 3.25 7/25/19 400,000 102,572 Polish Government, Bonds, Ser. 0417 PLN 4.75 4/25/17 400,000 102,032 Polish Government, Bonds, Ser. 1021 PLN 5.75 10/25/21 500,000 144,244 Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 1,400,000 351,258 Romania.9% Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 900,000 229,934 Romanian Government, Bonds, Ser. 10YR RON 5.95 6/11/21 700,000 194,946 Romanian Government, Sr. Unscd. Notes EUR 3.88 10/29/35 100,000 110,397 Romanian Government, Bonds, Ser. 10Y RON 5.85 4/26/23 1,300,000 362,394 Russia.5% Alfa Bank, Sr. Unscd. Notes 5.00 11/27/18 200,000 198,780 Russian Government, Bonds, Ser. 6211 RUB 7.00 1/25/23 15,000,000 170,151 Sberbank of Russia, Sub. Notes 5.50 2/26/24 200,000 b 179,500 South Africa.6% South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 10,000,000 Spain.2% Bankia, Sub. Notes EUR 4.00 5/22/24 200,000 b Sweden.1% Verisure Holding, Sr. Scd. Bonds EUR 6.00 11/1/22 100,000 Switzerland.3% INEOS Group Holdings, Gtd. Notes EUR 5.75 2/15/19 100,000 106,163 UBS, Sub. Notes EUR 4.75 2/12/26 160,000 b 183,054 Thailand.8% Thai Government, Bonds THB 3.63 6/16/23 9,500,000 292,066 Thai Government, Bonds THB 4.88 6/22/29 3,000,000 105,138 Thai Government, Bonds THB 3.65 12/17/21 13,000,000 397,918 Turkey.2% Turkish Government, Bonds TRY 8.00 3/12/25 700,000 United Kingdom1.6% Aviva, Jr. Sub. Notes GBP 5.90 11/27/49 100,000 b 141,484 Aviva, Jr. Sub. Notes GBP 6.13 9/29/49 150,000 b 214,826 BrightHouse Group, Sr. Scd. Notes GBP 7.88 5/15/18 100,000 133,885 Cabot Financial, Sr. Scd. Bonds EUR 5.88 11/15/21 100,000 b 104,401 CPUK Finance, Scd. Notes GBP 7.00 8/28/20 100,000 144,949 Ephios Bondco, Sr. Scd. Notes EUR 6.25 7/1/22 100,000 111,238 Hiscox, Sub. Bonds GBP 6.13 11/24/45 120,000 b 167,694 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 100,000 108,668 Moy Park, Gtd. Notes GBP 6.25 5/29/21 100,000 140,442 TA Manufacturing, Gtd. Notes EUR 3.63 4/15/23 100,000 101,841 Unique Pub Finance, Bonds, Ser. N GBP 6.46 3/30/32 100,000 b 121,639 Vedanta Resources, Sr. Unscd. Bonds 8.25 6/7/21 200,000 116,310 United States1.1% Anheuser-Busch InBev Finance, Gtd. Notes 3.65 2/1/26 203,000 205,990 Ball, Gtd. Notes EUR 3.50 12/15/20 100,000 111,322 Ball, Gtd. Notes EUR 4.38 12/15/23 100,000 111,241 Columbia Pipeline Group, Gtd. Notes 4.50 6/1/25 70,000 63,258 Con'l Rubber Corp America, Gtd. Notes EUR 0.50 2/19/19 180,000 196,082 Drive Auto Receivables Trust, Ser. 15-BA, Cl. B 2.12 6/17/19 350,000 c 350,030 Targa Resources Partners, Sr. Unscd. Notes 5.00 1/15/18 100,000 93,875 Zambia.3% Zambian Government, Sr. Unscd. Notes 8.97 7/30/27 400,000 Total Bonds and Notes (cost $19,775,468) Common Stocks.8% Shares Value ($) Spain.5% Grifols, ADR 35,858 United Kingdom.3% Electra Private Equity 5,478 Total Common Stocks (cost $917,339) Number Options Purchased.3% of Contracts ($) Value ($) Call Options.1% Australian Dollar, April 2016 @ AUD 0.68 1,500,000 15,177 British Pound, February 2016 @ GBP 1.55 1,240,000 8 British Pound, February 2016 @ GBP 1.48 1,184,000 44,841 Euro, February 2016 @ EUR 1.07 1,500,000 6,613 Japanese Yen, February 2016 @ JPY 127 600,000 4 Japanese Yen, February 2016 @ JPY 118 1,500,000 41,711 Put Options.2% British Pound, February 2016 @ GBP 1.62 1,296,000 0 British Pound, February 2016 @ GBP 1.55 1,240,000 99,856 CDX-NAIGS25V1-5Y, February 2016 @ 95 2,800,000 11,298 Euro, March 2016 @ 1.12 1,232,000 2,799 Hungarian Forint, February 2016 @ HUF 313.50 350,000 37 ITRAXX-XOVERS24V1-5Y, March 2016 @ 412.50 700,000 6,910 ITRAXX-XOVERS24V1-5Y, June 2016 @ $110 3,500,000 18,354 Japanese Yen, February 2016 @ JPY 114 600,000 4 Japanese Yen, February 2016 @ JPY 118 600,000 252 Mexican New Peso, February 2016 @ MXN 18.05 550,000 6,264 Russian Ruble, April 2016 @ RUB 80 500,000 38,331 Turkish Lira, February 2016 @ TRY 3.04 570,000 14,798 Total Options Purchased (cost $177,749) Principal Short-Term Investments.9% Amount ($) Value ($) U.S. Treasury Bills; 0.21%, 3/10/16 (cost $899,801) 900,000 Other Investment76.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $78,369,477) 78,369,476 d Total Investments (cost $100,139,834) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. COPColombian Peso EUREuro GBPBritish Pound HUFHungarian Forint IDRIndonesian Rupiah ILSIsraeli Shekel MXNMexican New Peso MYRMalaysian Ringgit PLNPolish Zloty RONRomanian New Leu RUBRussian Ruble THBThai Baht TRYTurkish Lira ZARSouth African Rand b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities were valued at $726,518 or .7% of net assets. d Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $340,240 of which $407,475 related to appreciated investment securities and $747,715 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 77.8 Foreign/Governmental 10.7 Corporate Bonds 7.7 Common Stocks .8 Asset-Backed .4 Commercial Mortgage-Backed .3 Options Purchased .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Long E-mini Nasdaq-100 7 596,820 March 2016 (46,960 ) U.S. Treasury 10 Year Notes 16 2,073,250 March 2016 62,720 Financial Futures Short CAC 40 10 Euro 10 (477,841 ) February 2016 1,001 DJ Euro Stoxx 50 15 (492,032 ) March 2016 15,273 Euro BTP Italian Government Bond 2 (303,192 ) March 2016 (6,918 ) Euro Currency 4 (541,925 ) March 2016 30,328 Euro-Bobl 21 (3,012,675 ) March 2016 (40,750 ) Euro-Bond 13 (2,300,430 ) March 2016 (81,417 ) FTSE 100 6 (513,565 ) March 2016 (383 ) FTSE/MIB Index 1 (100,768 ) March 2016 12,786 Japanese Yen Currency 14 (1,446,112 ) March 2016 30,411 Long Gilt 3 (514,335 ) March 2016 (13,213 ) Mdax Index 2 (210,127 ) March 2016 2,131 Pound Sterling Currency 4 (356,050 ) March 2016 85,108 Standard & Poor's 500 E-mini 6 (579,030 ) March 2016 32,047 U.S. Treasury 2 Year Notes 2 (437,250 ) March 2016 (2,441 ) U.S. Treasury 5 Year Notes 17 (2,051,422 ) March 2016 (44,434 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Face Amount Covered By Contracts ($) Value ($) Call Options: British Pound, February 2016 @ GBP 1.6 1,240,000 (99,856 ) British Pound, February 2016 @ GBP 1.6 1,296,000 (0 ) Euro, March 2016 @ EUR 1.1 1,166,000 (4,552 ) ITRAXX-XOVERS24V1-5Y, March 2016 @ 375 700,000 (9,860 ) Japanese Yen, February 2016 @ JPY 127 600,000 (4 ) Put Options: British Pound, February 2016 @ GBP 1.5 1,184,000 (44,841 ) British Pound, February 2016 @ GBP 1.6 1,240,000 (8 ) CDX-NAIGS25V1-5Y, February 2016 @ 105 2,800,000 (4,368 ) CDX-NAIGS25V1-5Y, February 2016 @ 105 2,800,000 (4,368 ) Euro, March 2016 @ EUR 1.1 1,254,000 (972 ) ITRAXX-XOVERS24V1-5Y, March 2016 @ 375 700,000 (10,969 ) ITRAXX-XOVERS24V1-5Y, June 2016 @ 130 3,500,000 (11,179 ) Japanese Yen, STATEMENT OF OPTIONS WRITTEN January 31, 2016 (Unaudited) February 2016 @ JPY 114 600,000 (4 ) Japanese Yen, February 2016 @ JPY 118 600,000 (252 ) (premiums received $113,488) ) EUR-Euro GBP-British Pound JPY-Japanese Yen Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 2/25/2016 a 1,525,000 365,707 378,321 12,614 Chilean Peso, Expiring 2/17/2016 a 266,000,000 369,482 372,069 2,587 Euro, Expiring: 2/17/2016 b 160 174 174 0 2/17/2016 c 54,604 59,609 59,178 (431 ) 2/17/2016 d 1,326,818 1,442,594 1,437,966 (4,628 ) 2/17/2016 e 745,848 810,749 808,328 (2,421 ) Hungarian Forint, Expiring: 2/17/2016 e 50,000,000 173,083 173,938 855 2/17/2016 f 62,400,000 216,322 217,075 753 2/17/2016 g 168,000,000 584,831 584,431 (400 ) Israeli Shekel, Expiring 2/17/2016 f 1,460,000 367,171 368,778 1,607 Mexican New Peso, STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Expiring: 2/17/2016 a 5,290,000 290,017 291,287 1,270 2/17/2016 c 2,700,000 144,760 148,672 3,912 New Zealand Dollar, Expiring: 2/25/2016 d 575,476 375,000 372,065 (2,935 ) 2/25/2016 h 577,007 375,000 373,055 (1,945 ) Russian Ruble, Expiring: 2/17/2016 e 45,900,000 581,604 604,990 23,386 2/17/2016 f 30,110,000 380,818 396,868 16,050 Singapore Dollar, Expiring 2/17/2016 g 865,000 600,205 606,992 6,787 South African Rand, Expiring 2/17/2016 b 10,400,000 625,127 652,401 27,274 South Korean Won, Expiring: 2/17/2016 e 201,000,000 167,794 167,569 (225 ) 2/17/2016 g 1,118,600,000 928,122 932,553 4,431 Turkish Lira, Expiring: 2/16/2016 g 535,681 175,591 180,344 4,753 2/17/2016 a 1,157,000 379,643 389,412 9,769 2/17/2016 b 850,000 279,221 286,085 6,864 2/17/2016 d 860,000 285,401 289,451 4,050 2/17/2016 e 1,711,484 563,842 576,035 12,193 2/17/2016 g 1,200,000 394,546 403,885 9,339 2/25/2016 b 1,130,233 375,000 379,580 4,580 2/25/2016 e 1,139,599 375,000 382,725 7,725 Sales: Proceeds ($) Australian Dollar, Expiring 2/25/2016 d 67,000 46,063 47,361 (1,298 ) Brazilian Real, Expiring: 2/25/2016 a 1,550,000 379,205 384,523 (5,318 ) 2/25/2016 b 1,500,000 368,324 372,119 (3,795 ) 2/25/2016 h 1,550,000 379,679 384,523 (4,844 ) Chilean Peso, Expiring: 2/17/2016 e 265,000,000 361,775 370,670 (8,895 ) 2/17/2016 g 208,000,000 283,282 290,941 (7,659 ) Colombian Peso, Expiring 2/17/2016 e 1320000000 403454 401483 1971 Czech Koruna, Expiring 2/17/2016 a 11,800,000 476,301 473,226 3,075 Euro, Expiring: 2/17/2016 e 158,872 173,083 172,180 903 2/17/2016 f 199,486 216,322 216,197 125 2/17/2016 g 531,909 584,831 576,467 8,364 Hungarian Forint, Expiring 2/17/2016 d 218,588,632 746,637 760,417 (13,780 ) Indonesian Rupiah, Expiring 2/17/2016 h 5,654,400,000 402,019 409,077 (7,058 ) Israeli Shekel, Expiring: 2/17/2016 d 4,710,847 1,200,164 1,189,900 10,264 2/17/2016 e 1,220,000 310,701 308,157 2,544 Malaysian Ringgit, Expiring 2/17/2016 a 2,020,000 472,965 485,495 (12,530 ) Mexican New Peso, Expiring 2/17/2016 d 19,098,630 1,068,621 1,051,643 16,978 New Zealand Dollar, Expiring: 2/25/2016 d 1,675,204 1,079,973 1,083,077 (3,104 ) 2/25/2016 e 1,257,676 805,000 813,131 (8,131 ) Polish Zloty, Expiring: 2/17/2016 b 722 174 177 (3 ) 2/17/2016 c 240,862 59,609 59,016 593 2/17/2016 d 2,801,944 695,957 686,527 9,430 Romanian New Leu, Expiring 2/17/2016 e 3,381,252 810,749 804,118 6,631 Russian Ruble, Expiring: 2/17/2016 d 22,400,000 273,294 295,246 (21,952 ) 2/17/2016 f 26,300,000 353,495 346,650 6,845 4/22/2016 a 20,101,250 250,000 260,139 (10,139 ) Singapore Dollar, Expiring 2/17/2016 h 1,730,000 1,206,605 1,213,984 (7,379 ) South African Rand, Expiring: 2/16/2016 d 6,100,000 377,021 382,728 (5,707 ) 2/17/2016 d 9,100,000 542,904 570,851 (27,947 ) 2/17/2016 g 12,630,000 759,564 792,290 (32,726 ) 2/25/2016 d 5,871,130 348,390 367,766 (19,376 ) 2/25/2016 h 6,147,265 375,000 385,063 (10,063 ) 2/25/2016 i 6,675,510 400,000 418,152 (18,152 ) South Korean Won, Expiring: 2/17/2016 a 191,000,000 156,789 159,233 (2,444 ) 2/17/2016 e 480,000,000 397,726 400,166 (2,440 ) 2/17/2016 f 1,118,600,000 930,732 932,553 (1,821 ) 2/17/2016 g 579,500,000 476,915 483,117 (6,202 ) 2/25/2016 d 460,000,000 377,498 383,423 (5,925 ) Thai Baht, Expiring 2/17/2016 d 34,000,000 932,340 951,002 (18,662 ) Turkish Lira, Expiring: 2/16/2016 g 590,000 192,879 198,631 (5,752 ) 2/16/2016 i 860,000 282,695 289,529 (6,834 ) 2/17/2016 b 2,030,000 659,667 683,239 (23,572 ) 2/17/2016 d 2,005,681 654,761 675,054 (20,293 ) 2/17/2016 g 580,000 188,339 195,211 (6,872 ) 2/25/2016 c 2,248,093 732,101 755,004 (22,903 ) 12,209 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a HSBC b Barclays Bank c Deutsche Bank d Goldman Sachs International e JP Morgan Chase Bank f Merrill Lynch g Royal Bank of Canada h UBS i Toronto Dominion Bank OTC CREDIT SWAPS January 31, 2016 (Unaudited) BNY Mellon Absolute Insight Multi-Strategy Fund Upfront Implied Premiums Unrealized Reference Notional (Pay) Receive Credit Market Received Appreciation Obligation Amount ($) 1 Counterparties Fixed Rate (%) Spread (%) 2 Value ($) (Paid) ($) (Depreciation) ($) Sales Contracts: 3 Bank of America UBS AG 12/20/2020 300,000 Bank of America 1.00 0 (6,502 ) (2,831 ) (3,671 ) Goldman Sachs International GAS NATURAL SDG 12/20/2020 400,000 Goldman Sachs International 1.00 0 (4,626 ) 572 (5,198 ) CDS ITRAXX_EUROPE_CROSSOVER.24 5 20201220 12/20/2020 1,750,000 Goldman Sachs International 5.00 0 119,027 94,589 24,438 Purchased Contracts: 4 Bank of America STANDARD CHARTERED 12/20/2020 200,000 Bank of America 1.00 0 21,281 14,261 7,020 UBS AG 12/20/2020 300,000 Bank of America 1.00 0 (7,317 ) (8,827 ) 1,510 BAYERISCHE MOTOREN WERKE AKTIENGESELLSCHAFT 12/20/2020 200,000 Bank of America 1.00 0 97 (2,475 ) 2,572 DOW JONES 12/20/2020 400,000 Bank of America 1.00 0 45,516 51,320 (5,804 ) Barclays Bank MARKIT CDX.NA.EM.24 INDEX 12/20/2020 1,000,000 Barclays Bank 1.00 0 113,789 103,354 10,435 TURKEY GOVERNMENT 12/20/2020 1,000,000 Barclays Bank 1.00 0 78,106 77,029 1,077 PEOPLE'S REPUBLIC OF CHINA 12/20/2020 500,000 Barclays Bank 1.00 0 4,960 1,659 3,301 TURKEY GOVERNMENT 12/20/2020 150,000 Barclays Bank 1.00 0 11,716 12,233 (517 ) MARKIT CDX.NA.EM.24 INDEX 12/20/2020 500,000 Barclays Bank 1.00 0 56,895 59,007 (2,112 ) MCDONALD'S CORPORATION 12/20/2020 400,000 Barclays Bank 1.00 0 (14,337 ) (12,118 ) (2,219 ) TOTAL SA 12/20/2020 500,000 Barclays Bank 1.00 0 (599 ) 3,420 (4,019 ) Credit Suisse International VALEO SA 12/20/2020 150,000 Credit Suisse International 1.00 0 231 (215 ) 446 UNION PACIFIC CORPORATION 12/20/2020 550,000 Credit Suisse International 1.00 0 (19,439 ) (17,206 ) (2,233 ) UNION PACIFIC CORPORATION 12/20/2020 570,000 Credit Suisse International 1.00 0 (20,145 ) (17,281 ) (2,864 ) HSBC BANK PLC 12/20/2020 200,000 Credit Suisse International 1.00 0 9,493 9,602 (109 ) BARCLAYS BANK PLC 12/20/2020 200,000 Credit Suisse International 1.00 0 7,861 7,750 111 Goldman Sachs International VEOLIA ENVIRONNEMENT 12/20/2020 400,000 Goldman Sachs International 1.00 0 (5,137 ) (7,804 ) 2,667 DAIMLER AG 12/20/2020 200,000 Goldman Sachs International 1.00 0 (1,134 ) (3,637 ) 2,503 CARLSBERG BREWERIES A/S 12/20/2020 200,000 Goldman Sachs International 1.00 0 (418 ) (1,741 ) 1,323 GENERAL MILLS 12/20/2020 400,000 Goldman Sachs International 1.00 0 (14,041 ) (13,013 ) (1,028 ) CDS ITRAXX_EUROPE_CROSSOVER.24 5 20201220 12/20/2020 3,500,000 Goldman Sachs International 5.00 0 (238,045 ) (240,236 ) 2,191 ITRAXX 12/20/2020 1,750,000 Goldman Sachs International 5.00 0 (119,047 ) (87,898 ) (31,149 ) VALEO SA 12/20/2020 50,000 Goldman Sachs International 1.00 0 77 213 (136 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) OTC TOTAL RETURN SWAPS January 31, 2016 (Unaudited) BNY Mellon Absolute Insight Multi-Strategy Fund Unrealized Pay/ Notional Reference Appreciation Receive Amount Entity Counterparties Expiration (Depreciation) ($) Receive 34,080 CREDIT SUISSE GROUP AG Bank of America 10/18/2016 (6,059 ) Receive 95,072 BAYER AG Bank of America 10/18/2016 (11,868 ) Pay 92,076 SWISS RE AG Bank of America 10/18/2016 1,918 Receive 108,434 HSBC HOLDINGS PLC Bank of America 10/18/2016 (9,499 ) Receive 15,755 GREENWICH LN IN FD ORD NPV JP Morgan Chase Bank 11/5/2016 (148 ) Receive 147,420 LAND SECURITIES GROUP PLC Bank of America 10/18/2016 (18,004 ) Receive 295,951 MICHELIN (CGDE)-B Bank of America 10/18/2016 (20,897 ) Pay 94,161 NATIONAL GRID PLC Bank of America 10/18/2016 (11,814 ) Receive 134,610 BEIERSDORF AG Bank of America 10/18/2016 1,909 Receive 147,039 UBS GROUP CHF0.10 (REGD) Bank of America 10/18/2016 (18,765 ) Receive 158,309 VIVENDI SA Bank of America 10/18/2016 3,766 Receive 180,584 UNIBAIL-RODAMCO Bank of America 10/18/2016 1,169 Receive 50,711 REXEL SA Bank of America 10/18/2016 (6,311 ) Receive 136,838 CONTINENTAL AG Bank of America 10/18/2016 (19,680 ) Receive 69,829 SSP GROUP LTD-WI JP Morgan Chase Bank 11/5/2016 (6,704 ) Receive 57,886 WORLDPAY GROUP LTD-WI Bank of America 10/18/2016 2,456 Receive 78,441 PROVIDENT FINANCIAL PLC Bank of America 10/18/2016 (20,558 ) Pay 44,513 ESSILOR INTERNATIONAL Bank of America 10/18/2016 694 Pay 88,854 HANNOVER RUECKVERSICHERU-REG Bank of America 10/18/2016 10,252 Receive 240,314 ASML HOLDING NV Bank of America 10/18/2016 1,922 Receive 153,922 ADECCO SA Bank of America 10/18/2016 (14,371 ) Pay 172,489 HARGREAVES LANSDOWN PLC-WI JP Morgan Chase Bank 11/5/2016 21,361 Pay 139,662 L'OREAL SA Bank of America 10/18/2016 2,096 Receive 74,414 BG GROUP PLC Bank of America 10/18/2016 1,096 Pay 283,388 SGS SA-REG Bank of America 10/18/2016 (7,729 ) Receive 37,267 GREENE KING PLC Bank of America 10/18/2016 (5,680 ) Pay 191,204 ENAGAS SA Bank of America 10/18/2016 5,916 Receive 180,222 RED ELECTRICA CORPOCACION SA Bank of America 10/18/2016 (12,768 ) Pay 48,581 COUNTRYWIDE PLC JP Morgan Chase Bank 11/5/2016 10,728 Pay 129,934 SPECTRIS PLC JP Morgan Chase Bank 11/5/2016 16,663 Pay 145,318 GESTEVISION TELECINCO SA Bank of America 10/18/2016 25,427 Pay 45,751 GALLIFORD TRY ORD GBP 0.50 JP Morgan Chase Bank 11/5/2016 (494 ) Receive 133,992 SMURFIT KAPPA GROUP PLC JP Morgan Chase Bank 11/5/2016 (31,425 ) Receive 132,741 UBISOFT ENTERTAINMENT Bank of America 10/18/2016 (8,695 ) Receive 86,607 NEXITY EUR5 Bank of America 10/18/2016 3,022 Receive 139,848 ANTENA 3 TELEVISION Bank of America 10/18/2016 (33,252 ) Receive 291,870 EUROFINS SCIENTIFIC Bank of America 10/18/2016 (43,132 ) Receive 72,453 SAGA Bank of America 10/18/2016 (3,045 ) Receive 255,391 WENDEL INVESTMENT Bank of America 10/18/2016 (42,060 ) Receive 95,926 SAVILLS PLC GBP0.025 JP Morgan Chase Bank 11/5/2016 (23,723 ) Receive 89,902 SPIE SA - W/I JP Morgan Chase Bank 11/5/2016 (2,853 ) Receive 155,496 KIER GROUP PLC JP Morgan Chase Bank 11/5/2016 (2,523 ) Receive 74,923 SVG CAPITAL PLC Bank of America 10/18/2016 462 Receive 71,834 EULER HERMES SA Bank of America 10/18/2016 (6,137 ) Receive 136,826 ZUMTOBEL AG Bank of America 10/18/2016 (15,432 ) Receive 154,364 RATHBONE BROTHERS PLC JP Morgan Chase Bank 11/5/2016 2,686 Receive 145,745 THALES SA JP Morgan Chase Bank 11/5/2016 464 Pay 72,810 TESCO PLC JP Morgan Chase Bank 11/5/2016 (6,026 ) Receive 517,116 SKANSKA AB -B SHARES JP Morgan Chase Bank 11/5/2016 (1,882 ) Pay 9,216 INVESTEC PLC JP Morgan Chase Bank 11/5/2016 2,408 Pay 143,405 STORA ENSO OYJ-R SHS JP Morgan Chase Bank 11/5/2016 22,393 Pay 108,290 SMITHS GROUP PLC JP Morgan Chase Bank 11/5/2016 11,293 Pay 222,311 LAFARGEHOLCIM LTD-REG JP Morgan Chase Bank 11/5/2016 42,623 Receive 97,149 CERVED INFORMATION SOLUTIONS JP Morgan Chase Bank 11/5/2016 4,809 Receive 35,604 BTG PLC JP Morgan Chase Bank 11/5/2016 (2,495 ) Receive 85,980 DIXONS CARPHONE PLC JP Morgan Chase Bank 11/5/2016 (1,120 ) Pay 33,558 G4S PLC JP Morgan Chase Bank 11/5/2016 1,284 Receive 51,655 GKN PLC JP Morgan Chase Bank 11/5/2016 (3,853 ) Receive 27,394 CARNIVAL PLC JP Morgan Chase Bank 11/5/2016 803 Receive 38,732 POLYPIPE GROUP PLC-WI JP Morgan Chase Bank 11/5/2016 (3,809 ) Receive 52,574 PERSIMMON PLC JP Morgan Chase Bank 11/5/2016 4,399 Receive 169,879 ROYAL BANK OF SCOTLAND GROUP JP Morgan Chase Bank 11/5/2016 (42,113 ) Receive 148,458 SHIRE PLC GBP0.05 JP Morgan Chase Bank 11/5/2016 (30,212 ) Pay 48,559 TRAVIS PERKINS PLS JP Morgan Chase Bank 11/5/2016 6,357 Receive 16,471 PARAGON GROUP OF COMPANIES JP Morgan Chase Bank 11/5/2016 (4,743 ) Receive 201,832 VODAFONE GROUP PLC JP Morgan Chase Bank 11/5/2016 8,823 Receive 155,280 WOLSELEY PLC JP Morgan Chase Bank 11/5/2016 (23,309 ) Receive 11,001 MARKET TECH HOLDINGS LTD Bank of America 10/18/2016 (2,017 ) Pay 76,318 KONINKLIJKE DSM NV JP Morgan Chase Bank 11/5/2016 711 Receive 24,164 BOOKER GROUP JP Morgan Chase Bank 11/5/2016 (2,642 ) Receive 65,401 PLAYTECH LTD JP Morgan Chase Bank 11/5/2016 (4,727 ) Receive 80,622 IBSTOCK PLC Bank of America 10/18/2016 (1,094 ) Pay 49,672 ROTORK PLC JP Morgan Chase Bank 11/5/2016 2,802 Receive 71,366 IBSTOCK PLC Bank of America 10/18/2016 (762 ) Receive 195,937 HEIDELBERGCEMENT AG JP Morgan Chase Bank 11/5/2016 (12,530 ) Receive 41,986 MARKET TECH HOLDINGS LTD Bank of America 10/18/2016 (7,595 ) Receive 14,282 SOFTCAT LTD-WI Bank of America 10/18/2016 3,901 Receive 26,756 SAINSBURY (J) PLC JP Morgan Chase Bank 11/5/2016 (177 ) Receive 4,000 SOFTCAT LTD-WI Bank of America 10/18/2016 1,098 Receive 19,514 SHERBORNE B Bank of America 10/18/2016 3,008 Pay 17,172 KLEPIERRE JP Morgan Chase Bank 11/5/2016 643 Pay 85,000 HALMA PLC JP Morgan Chase Bank 11/5/2016 2,121 Pay 52,328 WM MORRISON SUPERMARKETS PLC JP Morgan Chase Bank 11/5/2016 (14,360 ) Receive 95,061 B&M EUROPEAN VALUE RETAIL JP Morgan Chase Bank 11/5/2016 (12,573 ) Receive 146,030 IMPERIAL TOBACCO GROUP PLC JP Morgan Chase Bank 11/5/2016 12,887 Receive 293,950 SNAM RETE GAS JP Morgan Chase Bank 11/5/2016 16,994 Receive 108,197 LANXESS AG NPV JP Morgan Chase Bank 11/5/2016 (19,083 ) Pay 466,873 ATLAS COPCO AB-A SHS JP Morgan Chase Bank 11/5/2016 10,710 Pay 8,402 TRAVIS PERKINS PLC JP Morgan Chase Bank 11/5/2016 1,245 Pay 6,652 ESURE GROUP PLC-WI Bank of America 10/18/2016 316 Receive 37,715 SKANSKA AB -B SHARES JP Morgan Chase Bank 11/5/2016 (193 ) Pay 49,195 ATLAS COPCO AB-A SHS JP Morgan Chase Bank 11/5/2016 1,159 Pay 10,848 ROTORK JP Morgan Chase Bank 11/5/2016 868 Receive 38,108 AIXTRON SE Bank of America 10/18/2016 (22,586 ) Receive 20,525 LAND SECURITIES GROUP PLC Bank of America 10/18/2016 (2,823 ) Receive 41,723 IMPERIAL TOBACCO GROUP PLC JP Morgan Chase Bank 11/5/2016 5,300 Receive 15,034 GREENE KING PLC Bank of America 10/18/2016 (1,025 ) Receive 17,578 ADECCO SA-REG Bank of America 10/18/2016 (830 ) Receive 3,432 GREENE KING PLC Bank of America 10/18/2016 (212 ) Receive 8,883 EUROFINS SCIENTIFIC Bank of America 10/18/2016 (122 ) Receive 52,432 VIVENDI SA Bank of America 10/18/2016 2,874 Pay 5,613 TRAVIS PERKINS PLC JP Morgan Chase Bank 11/5/2016 569 Receive 4,200 EUROFINS SCIENTIFIC Bank of America 10/18/2016 37 Receive 9,348 UNIBAIL-RODAMCO JP Morgan Chase Bank 11/5/2016 173 Pay 28,475 KLEPIERRE JP Morgan Chase Bank 11/5/2016 610 Receive 17,217 SHERBORNE B Bank of America 10/18/2016 850 Receive 10,466 NEXITY EUR5 Bank of America 10/18/2016 962 Receive 54,481 SHERBORNE B Bank of America 10/18/2016 1,938 Pay 20,982 IMI PLC JP Morgan Chase Bank 11/5/2016 2,618 Pay 33,028 IMI PLC JP Morgan Chase Bank 11/5/2016 3,993 Receive 8,107 WORLDPAY GROUP LTD-WI Bank of America 10/18/2016 841 Receive 15,303 WORLDPAY GROUP LTD-WI Bank of America 10/18/2016 1,567 Pay 7,222 KLEPIERRE JP Morgan Chase Bank 11/5/2016 265 Receive 136,114 ASHTEAD GROUP PLC Barclays Bank 1/12/2017 (38,917 ) Pay 95,122 ELECTROCOMPONENTS PLC Barclays Bank 1/12/2017 10,461 Receive 19,444 BABCOCK INTERNATIONAL GROUP Barclays Bank 1/12/2017 (1,993 ) Receive 77,444 BARRATT DEVELOPMENTS PLC Barclays Bank 1/12/2017 (2,717 ) Pay 58,575 OLD MUTUAL PLC ORD GBP0.114285714(POST CBarclays Bank 1/12/2017 (2,381 ) Receive 74,536 ELIOR Barclays Bank 1/12/2017 1,874 Pay 128,071 BUNZL PLC Barclays Bank 1/12/2017 (2,018 ) Pay 78,900 ENI SPA Barclays Bank 1/12/2017 2,999 Receive 73,748 CINEWORLD GROUP PLC Barclays Bank 1/12/2017 (7,545 ) Pay 49,218 FIAT CHRYSLER AUTOMOBILES NV Barclays Bank 1/12/2017 25,737 Receive 37,800 YULE CATTO & CO PLC Barclays Bank 1/12/2017 (3,756 ) Receive 53,808 COMPASS GROUP PLC ORD GBP0.10625 Barclays Bank 1/12/2017 3,571 Receive 5,557 TELEVISION FRANCAISE (T.F.1) Barclays Bank 1/12/2017 (84 ) Pay 81,160 ORION OYJ-CLASS B Barclays Bank 1/12/2017 2,197 Receive 100,113 CREST NICHOLSON HOLDINGS -WI Barclays Bank 1/12/2017 9,987 Receive 52,315 TAKKT AG Barclays Bank 1/12/2017 (2,457 ) Receive 83,234 DEUTSCHE BOERSE AG Barclays Bank 1/12/2017 3,662 Pay 60,358 J.D WETHERSPOON PLC Barclays Bank 1/12/2017 9,265 Pay 46,198 SCHRODERS PLC Barclays Bank 1/12/2017 3,016 Receive 158,075 TUI AG-DI Barclays Bank 1/12/2017 (2,974 ) Receive 92,985 SCHRODERS PLC - NON VOTING Barclays Bank 1/12/2017 (10,064 ) Receive 64,412 LONDON STOCK EXCHANGE GROUP Barclays Bank 1/12/2017 (5,954 ) Receive 48,581 ST JAMESS PLACE PLC STJ Barclays Bank 1/12/2017 (1,448 ) Receive 108,538 MICRO FOCUS INTERNATIONAL Barclays Bank 1/12/2017 (14,705 ) Pay 7,809 IMI PLC JP Morgan Chase Bank 11/5/2016 871 Receive 17,889 PROVIDENT FINANCIAL PLC Bank of America 10/18/2016 (2,490 ) Receive 1,626 SPIE SA - W/I JP Morgan Chase Bank 11/5/2016 5 Pay 3,825 IMI PLC JP Morgan Chase Bank 11/5/2016 322 Pay 1,114 BODYCOTE PLC Bank of America 10/18/2016 76 Receive 9,186 SHERBORNE B Bank of America 10/18/2016 847 Pay 57,468 GALP ENERGIA Morgan Stanley Capital Servi 6/25/2016 (5,223 ) Pay 79,001 RANDSTAD HOLDING NV Morgan Stanley Capital Servi 6/25/2016 8,904 Receive 43,149 REPSOL SA EUR1 (REGD) Morgan Stanley Capital Servi 6/25/2016 (2,204 ) Receive 40,783 ZURICH FINANCIAL SERVICES AG Morgan Stanley Capital Servi 6/25/2016 (3,972 ) Pay 30,150 HAMMERSON PLC Barclays Bank 1/12/2017 1,442 Pay 12,313 HAMMERSON PLC Barclays Bank 1/12/2017 632 Pay 15,694 HAMMERSON PLC Barclays Bank 1/12/2017 687 Pay 2,114 HAMMERSON PLC Barclays Bank 1/12/2017 80 Receive 263,291 SKANSKA AB -B SHARES JP Morgan Chase Bank 11/5/2016 637 Pay 314,611 ATLAS COPCO AB-A SHS JP Morgan Chase Bank 11/5/2016 3,963 Pay 8,412 IMI PLC JP Morgan Chase Bank 11/5/2016 533 Pay 1,778 IMI PLC JP Morgan Chase Bank 11/5/2016 117 Pay 1,596 BODYCOTE PLC Bank of America 10/18/2016 76 Receive 64,102 MELROSE INDUSTRIES PLC (NEW) ORD GB Barclays Bank 1/12/2017 (77,505 ) Pay 6,886 IMI PLC JP Morgan Chase Bank 11/5/2016 791 Receive 8,825 VIVENDI SA Bank of America 10/18/2016 312 Receive 13,365 HSBC HOLDINGS PLC Bank of America 10/18/2016 (1,672 ) Receive 13,606 HSBC HOLDINGS PLC Bank of America 10/18/2016 (1,766 ) Receive 30,561 SHERBORNE B Bank of America 10/18/2016 1,303 Pay 7,074 BODYCOTE PLC Bank of America 10/18/2016 397 Pay 10,255 BODYCOTE PLC Bank of America 10/18/2016 518 Pay 15,137 NATIONAL GRID PLC Bank of America 10/18/2016 (914 ) Pay 3,767 NATIONAL GRID PLC Bank of America 10/18/2016 (235 ) Receive 8,148 VIVENDI SA Bank of America 10/18/2016 156 Pay 10,160 BODYCOTE PLC Bank of America 10/18/2016 646 Pay 1,726 BODYCOTE PLC Bank of America 10/18/2016 99 Receive 1,281 SAINSBURY (J) PLC JP Morgan Chase Bank 11/5/2016 (82 ) Receive 1,877 SAINSBURY (J) PLC JP Morgan Chase Bank 11/5/2016 (122 ) Receive 55,583 BRITISH AMERICAN TOBACCO PLC Bank of America 10/18/2016 4,058 Pay 19,416 TRAVIS PERKINS PLC JP Morgan Chase Bank 11/5/2016 1,681 Receive 24,874 PERSIMMON PLC JP Morgan Chase Bank 11/5/2016 795 Receive 2,081 VIVENDI SA Bank of America 10/18/2016 88 Pay 2,270 BODYCOTE PLC Bank of America 10/18/2016 103 Receive 22,375 SAINSBURY (J) PLC JP Morgan Chase Bank 11/5/2016 (1,302 ) Receive 73,926 RECKITT BENCKISER PLC Bank of America 10/18/2016 1,168 Pay 4,838 BODYCOTE PLC Bank of America 10/18/2016 223 Pay 17,767 BODYCOTE PLC Bank of America 10/18/2016 891 Receive 13,895 LAND SECURITIES GROUP PLC Bank of America 10/18/2016 (1,532 ) Pay 6,033 HAMMERSON PLC Barclays Bank 1/12/2017 173 Receive 8,118 WOLSELEY PLC JP Morgan Chase Bank 11/5/2016 (486 ) Receive 8,109 WOLSELEY PLC JP Morgan Chase Bank 11/5/2016 (472 ) Receive 35,595 LAND SECURITIES GROUP PLC Bank of America 10/18/2016 (3,685 ) Pay 15,398 HAMMERSON PLC Barclays Bank 1/12/2017 306 Receive 8,247 ASHTEAD GROUP PLC Barclays Bank 1/12/2017 (1,792 ) Receive 27,452 SEVERN TRENT PLC ORD GBP0.9789 Bank of America 10/18/2016 853 Receive 2,282 ASHTEAD GROUP PLC Barclays Bank 1/12/2017 (425 ) Receive 10,124 THALES SA JP Morgan Chase Bank 11/5/2016 432 Receive 20,604 LAND SECURITIES GROUP PLC Bank of America 10/18/2016 (1,301 ) Receive 14,296 BRITISH AMERICAN TOBACCO PLC Bank of America 10/18/2016 1,395 Receive 5,778 ST JAMESS PLACE PLC STJ Barclays Bank 1/12/2017 291 Receive 3,988 EUROFINS SCIENTIFIC Bank of America 10/18/2016 (62 ) Receive 7,479 SEVERN TRENT PLC ORD GBP0.9789 Bank of America 10/18/2016 319 Receive 31,084 SMURFIT KAPPA GROUP PLC JP Morgan Chase Bank 11/5/2016 (4,044 ) Pay 30,298 STORA ENSO OYJ-R SHS JP Morgan Chase Bank 11/5/2016 1,321 Receive 28,908 THALES SA JP Morgan Chase Bank 11/5/2016 904 Receive 36,818 BRITISH AMERICAN TOBACCO PLC Bank of America 10/18/2016 3,505 Receive 4,423 ST JAMESS PLACE PLC STJ Barclays Bank 1/12/2017 102 Receive 22,468 SMURFIT KAPPA GROUP PLC JP Morgan Chase Bank 11/5/2016 (3,497 ) Receive 7,202 BARRATT DEVELOPMENTS PLC Barclays Bank 1/12/2017 (16 ) Pay 21,126 STORA ENSO OYJ-R SHS JP Morgan Chase Bank 11/5/2016 1,414 Receive 6,333 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 103 Receive 8,115 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 6 Receive 51,957 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 78 Pay 518,105 GRIFOLS SA JP Morgan Chase Bank 11/5/2016 73,100 Pay 7,352 GRIFOLS SA JP Morgan Chase Bank 11/5/2016 519 Receive 6,888 DIXONS CARPHONE PLC JP Morgan Chase Bank 11/5/2016 204 Receive 8,538 EUROFINS SCIENTIFIC Bank of America 10/18/2016 (77 ) Pay 9,071 GRIFOLS SA JP Morgan Chase Bank 11/5/2016 618 Receive 26,971 ASOS PLC Bank of America 10/18/2016 275 Receive 14,149 ASOS PLC Bank of America 10/18/2016 98 Receive 8,801 ASOS PLC Bank of America 10/18/2016 111 Receive 4,002 ASOS PLC Bank of America 10/18/2016 93 Receive 11,466 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 264 Receive 7,843 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 158 Pay 12,662 GRIFOLS SA JP Morgan Chase Bank 11/5/2016 629 Receive 3,484 LONDON STOCK EXCHANGE GROUP Barclays Bank 1/12/2017 (67 ) Receive 23,208 ITV PLC Barclays Bank 1/12/2017 (788 ) Receive 726 LONDON STOCK EXCHANGE GROUP Barclays Bank 1/12/2017 (49 ) Receive 12,555 LONDON STOCK EXCHANGE GROUP Barclays Bank 1/12/2017 (878 ) Receive 21,907 RECKITT BENCKISER PLC Bank of America 10/18/2016 752 Receive 28,436 PERSIMMON PLC JP Morgan Chase Bank 11/5/2016 65 Pay 29,017 TRAVIS PERKINS PLC JP Morgan Chase Bank 11/5/2016 2,359 Receive 6,122 SEVERN TRENT PLC ORD GBP0.9789 Bank of America 10/18/2016 288 Receive 32 PROVIDENT FINANCIAL PLC Bank of America 10/18/2016 (4 ) Receive 13,313 SEVERN TRENT PLC ORD GBP0.9789 Bank of America 10/18/2016 517 Receive 4,963 PROVIDENT FINANCIAL PLC Bank of America 10/18/2016 (589 ) Receive 97,419 SKANSKA AB -B SHARES JP Morgan Chase Bank 11/5/2016 686 Pay 104,691 ATLAS COPCO AB-A SHS JP Morgan Chase Bank 11/5/2016 698 Receive 1,579 SPIE SA - W/I JP Morgan Chase Bank 11/5/2016 56 Receive 1,290 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 34 Pay 578 GRIFOLS SA JP Morgan Chase Bank 11/5/2016 25 Receive 6,107 WOLSELEY PLC JP Morgan Chase Bank 11/5/2016 (71 ) Pay 6,723 SMITHS GROUP PLC JP Morgan Chase Bank 11/5/2016 (508 ) Receive 56,802 CAPITA GROUP PLC Barclays Bank 1/12/2017 (1,437 ) Receive 64,715 SKANSKA AB -B SHARES JP Morgan Chase Bank 11/5/2016 407 Pay 72,221 ATLAS COPCO AB-A SHS JP Morgan Chase Bank 11/5/2016 535 Receive 4,550 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 202 Receive 25,465 CENTRICA PLC Barclays Bank 1/12/2017 (1,284 ) Receive 10,340 SEVERN TRENT PLC ORD GBP0.9789 Bank of America 10/18/2016 515 Receive 13,754 ASML HOLDING NV EUR0.09 (POST SPLIT) Bank of America 10/18/2016 1,703 Pay 1,949 HALMA PLC JP Morgan Chase Bank 11/5/2016 (23 ) Pay 963 HALMA PLC JP Morgan Chase Bank 11/5/2016 (10 ) Pay 2,024 REGUS PLC ORD GBP0.01 Barclays Bank 1/12/2017 (6 ) Pay 2,466 GRIFOLS SA JP Morgan Chase Bank 11/5/2016 58 Receive 11,724 ASML HOLDING NV EUR0.09 (POST SPLIT) Bank of America 10/18/2016 1,991 Pay 18,818 REGUS PLC ORD GBP0.01 Barclays Bank 1/12/2017 (421 ) Receive 3,565 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 165 Receive 33,171 SEVERN TRENT PLC ORD GBP0.9789 Bank of America 10/18/2016 2,410 Pay 2,899 HALMA PLC JP Morgan Chase Bank 11/5/2016 (77 ) Pay 6,673 HALMA PLC JP Morgan Chase Bank 11/5/2016 (324 ) Receive 4,626 THALES SA JP Morgan Chase Bank 11/5/2016 156 Receive 4,646 THALES SA JP Morgan Chase Bank 11/5/2016 134 Receive 2,953 SUNRISE COMMUNICATIONS GROUP Morgan Stanley Capital Servi 6/25/2016 174 Pay 10,796 STORA ENSO OYJ-R SHS JP Morgan Chase Bank 11/5/2016 (450 ) Receive 3,995 GKN PLC JP Morgan Chase Bank 11/5/2016 (57 ) Receive 8,261 WENDEL INVESTMENT Bank of America 10/18/2016 48 Pay 2,019 HALMA PLC JP Morgan Chase Bank 11/5/2016 (114 ) Pay 967 HALMA PLC JP Morgan Chase Bank 11/5/2016 (53 ) Receive 11,764 ASML HOLDING NV EUR0.09 (POST SPLIT) Bank of America 10/18/2016 1,856 Receive 1,613 WORLDPAY GROUP LTD-WI Bank of America 10/18/2016 93 Receive 1,069 SPIE SA - W/I JP Morgan Chase Bank 11/5/2016 43 Pay 26,809 REGUS PLC ORD GBP0.01 Barclays Bank 1/12/2017 7 Receive 99,224 SKANSKA AB -B SHARES JP Morgan Chase Bank 11/5/2016 1,088 Pay 105,598 ATLAS COPCO AB-A SHS JP Morgan Chase Bank 11/5/2016 (259 ) Receive 13,081 WORLDPAY GROUP LTD-WI Bank of America 10/18/2016 1,268 Receive 7,552 ASML HOLDING NV EUR0.09 (POST SPLIT) Bank of America 10/18/2016 1,218 Receive 12,986 ASML HOLDING NV EUR0.09 (POST SPLIT) Bank of America 10/18/2016 1,625 Pay 90,798 ROLLS ROYCE ORD GBP1.50 JP Morgan Chase Bank 11/5/2016 (5,051 ) Pay 45,929 AVIVA PLC Barclays Bank 1/12/2017 (3,967 ) Receive 15,974 GALIFORM PLC Bank of America 10/18/2016 1,329 Pay 3,900 AVIVA PLC Barclays Bank 1/12/2017 (375 ) Pay 21,103 ROLLS ROYCE ORD GBP1.50 JP Morgan Chase Bank 11/5/2016 (1,562 ) Receive 30,687 THALES SA JP Morgan Chase Bank 11/5/2016 955 Receive 15,926 GALIFORM PLC Bank of America 10/18/2016 1,397 Receive 4,849 EUROFINS SCIENTIFIC Bank of America 10/18/2016 318 Receive 19,434 GKN PLC JP Morgan Chase Bank 11/5/2016 (593 ) Receive 2,849 EUROFINS SCIENTIFIC Bank of America 10/18/2016 191 Receive 1,510 SPIE SA - W/I JP Morgan Chase Bank 11/5/2016 131 Receive 7,213 ST JAMESS PLACE PLC STJ Barclays Bank 1/12/2017 583 Pay 8,516 SCHRODERS PLC Barclays Bank 1/12/2017 (285 ) Pay 7,691 G4S PLC Barclays Bank 1/12/2017 (350 ) Receive 388 CINEWORLD GROUP PLC Barclays Bank 1/12/2017 22 Receive 6,423 GKN PLC JP Morgan Chase Bank 11/5/2016 (423 ) Receive 22 BALFOUR BEATTY PLC Barclays Bank 1/12/2017 1 Receive 3,379 BALFOUR BEATTY PLC Barclays Bank 1/12/2017 150 Receive 11,258 WOLSELEY PLC JP Morgan Chase Bank 11/5/2016 (11 ) Receive 4,256 GKN PLC JP Morgan Chase Bank 11/5/2016 (191 ) Receive 2,719 BALFOUR BEATTY PLC Barclays Bank 1/12/2017 98 Receive 26,284 BALFOUR BEATTY PLC Barclays Bank 1/12/2017 903 Receive 590 EUROFINS SCIENTIFIC Bank of America 10/18/2016 16 Pay 6,038 PENNON GROUP ORD GBP0.0407 Bank of America 10/18/2016 (58 ) Receive 12,468 SSE PLC Bank of America 10/18/2016 807 Receive 22,817 CREST NICHOLSON HOLDINGS -WI Barclays Bank 1/12/2017 3,674 Receive 875 EUROFINS SCIENTIFIC Bank of America 10/18/2016 35 Receive 19,350 BRITISH AMERICAN TOBACCO PLC Bank of America 10/18/2016 2,188 Receive 34,825 BRITISH AMERICAN TOBACCO PLC Bank of America 10/18/2016 3,902 Receive 21,205 GREENE KING PLC Bank of America 10/18/2016 1,146 Receive 9,140 BALFOUR BEATTY PLC Barclays Bank 1/12/2017 376 Receive 7,045 PLAYTECH LTD JP Morgan Chase Bank 11/5/2016 319 Pay 19,481 WHITBREAD PLC JP Morgan Chase Bank 11/5/2016 (736 ) Receive 8,262 SSE PLC Bank of America 10/18/2016 663 Pay 8,628 PENNON GROUP ORD GBP0.0407 Bank of America 10/18/2016 (201 ) Receive 8,514 LONDON STOCK EXCHANGE GROUP Barclays Bank 1/12/2017 203 Pay 19,486 WHITBREAD PLC JP Morgan Chase Bank 11/5/2016 (729 ) Receive 6,235 CAPITA GROUP PLC Barclays Bank 1/12/2017 290 Receive 48,187 CAPITA GROUP PLC Barclays Bank 1/12/2017 1,681 Receive 7,043 SSE PLC Bank of America 10/18/2016 274 Pay 7,214 PENNON GROUP ORD GBP0.0407 Bank of America 10/18/2016 (86 ) Pay 9,883 SCHRODERS PLC Barclays Bank 1/12/2017 (278 ) Pay 21,605 ROLLS ROYCE ORD GBP1.50 JP Morgan Chase Bank 11/5/2016 (752 ) Pay 2,606 GRIFOLS SA JP Morgan Chase Bank 11/5/2016 23 Pay 1,415 ROLLS ROYCE ORD GBP1.50 JP Morgan Chase Bank 11/5/2016 (56 ) Receive 5,415 CENTRICA PLC Barclays Bank 1/12/2017 95 Receive 18,859 CENTRICA PLC Barclays Bank 1/12/2017 332 Pay 14,799 HAMMERSON PLC Barclays Bank 1/12/2017 (355 ) Pay 3,189 GRIFOLS SA JP Morgan Chase Bank 11/5/2016 (115 ) Pay 329,524 FTSE 250 INDEX Bank of America 10/18/2016 23,930 Pay 178,995 FTSE Bank of America 10/18/2016 24,240 Pay 87,386 FTSE 350 TRAVEL & LEISUR Bank of America 10/18/2016 3,122 Receive 181,109 STXE Bank of America 10/18/2016 (15,111 ) Pay 97,715 S&P PHARM INDEX JP Morgan Chase Bank 11/5/2016 3,874 Pay 833,439 FTSE 250 INDEX JP Morgan Chase Bank 11/5/2016 62,111 Pay 12,086 FTSE Bank of America 10/18/2016 984 Pay 50,631 FTSE Bank of America 10/18/2016 3,060 Pay 212,668 STXE 600 AUTO&PARTS EUR PR Barclays Bank 1/12/2017 32,192 Pay 116,553 STXE Barclays Bank 1/12/2017 10,081 Pay 411,159 STXE 600 INDUGD&SER EUR PR Barclays Bank 1/12/2017 22,511 Pay 243,971 ESTX PER&HOUGDS EUR PR Barclays Bank 1/12/2017 (974 ) Pay 388,042 RUSSELL UK MID 150 Barclays Bank 1/12/2017 18,997 Pay 443,974 FTSE 250 INDEX Barclays Bank 1/12/2017 22,178 Pay 34,224 RUSSELL UK MID 150 Barclays Bank 1/12/2017 2,367 Pay 33,496 FTSE 250 INDEX Barclays Bank 1/12/2017 760 Pay 33,703 FTSE 250 INDEX Barclays Bank 1/12/2017 1,062 Pay 56,808 FTSE Bank of America 10/18/2016 (428 ) Pay 49,113 FTSE 250 INDEX Barclays Bank 1/12/2017 (495 ) Pay 64,637 STXE 600 INDUGD&SER EUR PR Barclays Bank 1/12/2017 (2,163 ) Pay 16,328 FTSE 250 INDEX Barclays Bank 1/12/2017 (227 ) Pay 16,320 FTSE 250 INDEX Barclays Bank 1/12/2017 (238 ) Pay 48,625 FTSE 250 INDEX Barclays Bank 1/12/2017 (1,193 ) Pay 48,358 FTSE 250 INDEX JP Morgan Chase Bank 11/5/2016 (1,570 ) Pay 32,239 FTSE 250 INDEX Barclays Bank 1/12/2017 (1,047 ) Pay 40,371 ESTX PER&HOUGDS EUR PR Barclays Bank 1/12/2017 (4,136 ) Pay 32,283 FTSE 250 INDEX Barclays Bank 1/12/2017 (984 ) Pay 1,153 STXE 600 INDUGD&SER EUR PR Barclays Bank 1/12/2017 (64 ) Pay 8,344 FTSE 350 TRAVEL & LEISUR Bank of America 10/18/2016 (250 ) Pay 54,390 FTSE Bank of America 10/18/2016 (118 ) Pay 31,356 FTSE 250 INDEX Barclays Bank 1/12/2017 (2,301 ) Pay 15,685 FTSE 250 INDEX Barclays Bank 1/12/2017 (1,142 ) Pay 26,922 STXE 600 INDUGD&SER EUR PR Barclays Bank 1/12/2017 (1,461 ) Pay 8,355 STXE 600 INDUGD&SER EUR PR Barclays Bank 1/12/2017 (137 ) Pay 5,534 STXE 600 INDUGD&SER EUR PR Barclays Bank 1/12/2017 (130 ) Pay 16,071 FTSE 250 INDEX Barclays Bank 1/12/2017 (593 ) Pay 16,006 FTSE 250 INDEX Barclays Bank 1/12/2017 (688 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 350,030 - Commercial Mortgage-Backed - 343,110 - Corporate Bonds† - 7,847,709 - Equity Securities - Foreign Common Stocks† 793,855 - - Foreign Government - 10,966,123 - Mutual Funds 78,369,477 - - U.S. Treasury - 899,778 - Other Financial Instruments: Financial Futures†† 271,805 - - Forward Foreign Currency Exchange Contracts†† - 240,731 - Options Purchased - 307,257 - Swaps†† - 827,061 - Liabilities ($) Other Financial Instruments: Financial Futures†† (236,516 ) - - ) Forward Foreign Currency Exchange Contracts†† - (366,561 ) - ) Options Written - (191,233 ) - ) Swaps†† - (960,580 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Absolute Insight Funds, Inc. By: /s/ Bradley J.
